DETAILED ACTION
This office action is in response to the communication received on July 7, 2022 concerning application No. 16/462,410 filed on May 20, 2019.
	Claims 1-12, 16, 17, and 19-21 are currently pending.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 7, 2022 has been entered.

 Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12, 16, 17, and 19-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of U.S. Provisional Application No. 62/425,303 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Provisional Application 62/425,303 does not disclose generating a signal evolution or MR fingerprint based on a plurality of parameters of a volume in an object nor does it disclose a signal evolution that defines at least one contrast related parameter over time in a series of sequence blocks. Additionally, application US 2014/0119621 A1 which is incorporated in Provisional Application 62/425,303 by reference does not disclose the above stated information as recited in the present application. For the reasons outlined above the present U.S. Application No. 16/462,410 is not entitled to the benefit of U.S. Provisional Application No. 62/425,303 but is entitled to the filing date of International Application No. PCT/US2017/62728 filed on November 21, 2017. Therefore, the priority date of the present application is considered to be November 21, 2017 which is seen as the effective filing date.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3 7, 9-11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US 20070078333, hereinafter Abe) in view of Seiberlich et al. (US 20120235678, hereinafter Seiberlich).
Regarding claim 1, Abe teaches a method comprising: measuring or simulating, with a computer system comprising one or more processors (CPU 8 in fig. 1 and [0067]), a plurality of parameters ([0115] discloses the concentration of the contrast agent is determined and [0116] discloses the T1 value is computed) associated with a volume in an object ([0087] object 1 in fig. 1 which includes an objective blood vessel) over time in a series of sequence blocks (fig. 2(a), 4(a), and 5(a) show the contrast agent concentration is computed over time and [0122] discloses the T1 value is enhanced as the contrast agent concentration changes, therefore the T1 value is determined over time), wherein, in each sequence block in the series of sequence blocks, the plurality of parameters occur simultaneously in the volume in the object ([0016] because the T1 value is based off of the contrast agent concentration the two parameters occur simultaneously), wherein at least one parameter of the plurality of parameters varies from the sequence block to another sequence block in the series of sequence blocks (fig. 2(a), 4(a), and 5(a) show the contrast agent concentration changing from the pre contrast time (prior to the injection of contrast agent) through the injection of the contrast agent until the post contrast time when the contrast agent has worked its way out of the system), and wherein the plurality of parameters include at least one contrast related parameter associated with a concentration of a contrast agent in the volume in the object over time in the series of sequence blocks (fig. 2(a), 4(a), and 5(a) show the contrast agent concentration changing over time),
	generating, with the computer system (the electronic circuitry of the MRI system shown in fig. 1), a signal evolution based on the plurality of parameters of the volume in the object over time in the series of sequence blocks (fig. 2(a), 4(a), and 5(a) show the signal evolution of the contrast agent concentration over the time period), wherein the signal evolution defines the at least one contrast related parameter over time in the series of sequence blocks at two or more values (fig. 2(a), 4(a), and 5(a) shows the value of the contrast agent concentration changes to two or more values over the time period), and wherein the at least one contrast related parameter defined by the signal evolution includes the concentration of the contrast agent in the volume in the object over time in the series of sequence blocks (fig. 2(a), 4(a), and 5(a) show the contrast related parameter defined by the signal evolution includes the concentration of the contrast agent in the object over time);
	controlling, with the computer system (the electronic circuitry of the MRI system shown in fig. 1), an injector to deliver the contrast agent to a patient ([0008] discloses an automatic injector injects the contrast agent and [0041] discloses the magnetic resonance imaging system comprises means for injecting the contrast agent. Additionally, [0069] discloses US Pat. No. 5,553,619 which further describes the means for injecting the contrast agent) to provide the concentration of the contrast agent in a blood pool of the patient over time as defined by the at least one contrast related parameter ([0108] disclose the contrast agent is injected at a constant rate in order to achieve a specific concentration of contrast agent within the artery).
	Abe does not specifically teach storing, with the computer system, in association with the volume in the object in a database, a signal evolution based on the plurality of parameters of the volume in the object over time in the series of sequence blocks,
controlling, with the computer system, a nuclear magnetic resonance (NMR) apparatus to apply radio frequency (RF) energy to another volume in the patient in another series of sequence blocks to expose the another volume to magnetic resonance (MR) excitation in the another series of sequence blocks, wherein the MR excitation in each sequence block in the another series of sequence blocks causes one or more resonant species in the another volume to simultaneously produce individual signals in that sequence block; 
controlling, with the computer system, the NMR apparatus to acquire the simultaneously produced individual signals in each sequence block in the another series of sequence blocks, wherein another signal evolution is determined based on the simultaneously produced individual signals acquired from each sequence block; and Amendment And Response To Office Action Dated Oct. 14, 2021 U.S. Application No.: 16/462,410 Docket No. BHC169034.PCT-US Page 3 of 15 
matching, with the computer system, the another signal evolution to the signal evolution stored in the database to identify the one or more resonant species that produced the another signal evolution in response to the MR excitation being applied to the one or more resonant species.
However,
Seiberlich in a similar field of endeavor teaches storing, with the computer system (NMR apparatus 600 in fig. 6), in association with the volume in the object in a database, a signal evolution based on the plurality of parameters of the volume in the object over time in the series of sequence blocks ([0036] “the library may store known signals that may be referred to as baseline signatures or known signal evolutions” and [0029], “the different signals can be collected over a period of time to identify a signal evolution for the volume…the ‘known’ evolutions may be…previously acquired evolutions” meaning that the system stores the signal evolutions associated with the volume as they are determined. Additionally Seiberlich teaches that the signal evolutions may be simulated evolutions however in this case we are referring to the storing of the acquired evolutions not the simulated ones).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Abe to have stored the signal evolutions. The motivation to make this modification is in order to create a library of known signal evolutions to be accessed at a later time, as recognized by Seiberlich ([0036]).
Seiberlich further teaches controlling, with the computer system, a nuclear magnetic resonance (NMR) apparatus to apply radio frequency (RF) energy (step 410 in fig. 4 and [0055]) to another volume in the patient in another series of sequence blocks to expose the another volume to magnetic resonance (MR) excitation in the another series of sequence blocks (R1 and R2 are seen as the two volumes), wherein the MR excitation in each sequence block in the another series of sequence blocks causes one or more resonant species in the another volume to simultaneously produce individual signals in that sequence block ([0050] “example apparatus and methods apply RF energy in a series of varied sequence blocks that cause volume 100 to simultaneously produce different NMR signals from both R1 and R2”); 
controlling, with the computer system, the NMR apparatus to acquire the simultaneously produced individual signals in each sequence block in the another series of sequence blocks (step 420 in fig. 4 and [0059]), wherein another signal evolution is determined based on the simultaneously produced individual signals acquired from each sequence block (step 430 in fig. 4 and [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method disclosed by Abe in view of Seiberlich to have the computer system control the NMR apparatus to apply RF energy to a volume and acquire the signals produced to determine a signal evolution. The motivation to make this modification is in order to identify different resonant species located within the subject, as recognized by Seiberlich ([0055]-[0057]) Amendment And Response To Office Action Dated Oct. 14, 2021U.S. Application No.: 16/462,410 Docket No. BHC169034.PCT-US Page 3 of 15
Seiberlich further teaches matching, with the computer system (NMR apparatus 600 in fig. 6), the another signal evolution to the signal evolution stored in the database ([0050], “pattern matching to other signal evolutions for which relaxation parameters are known” the patterns are matched to those patterns already known which are the patterns stored in the library as previously discussed) to identify the one or more resonant species that produced the another signal evolution in response to the MR excitation being applied to the one or more resonant species ([0050], “different tissues can be identified using the relaxation parameter characterization” the identified tissue is considered the resonant species. Step 440 in fig. 4 and [0062] also disclose comparing the signal evolution values that are produced from the received NMR signals of step 420, the NMR signals are seen as the MR excitation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Abe in view of Seiberlich to match the another signal evolution to the signal evolution stored in the database to identify the resonant species. The motivation to make this modification is in order to determine the type of tissue being imaged, as recognized by Seiberlich ([0050]).
Regarding claim 3, Abe in view of Seiberlich teaches the method of claim 1, as set forth above. Abe further teaches the at least one contrast related parameter further includes the concentration of the contrast agent in blood associated with the volume over time in the series of sequence blocks (figs. 2A, 4A, and 5A all shows the concentration of the contrast agent over time within the blood vessel being imaged).
Regarding claim 7, Abe in view of Seiberlich teaches the method of claim 1, as set forth above. Abe further teaches wherein the at least one contrast related parameter changes at a linear rate over time in the series of sequence blocks ([0108] discloses the contrast agent is injected at a rate of 1ml/s which is a constant linear rate. Fig. 2A also shows that from the time the contrast agent enters the blood vessel until its peak the concentration rises at a linear rate).
Regarding claim 9, Abe in view of Seiberlich teaches the method of claim 7, as set forth above. Abe further teaches the at least one contrast related parameter increases at a linear rate over a first subset of sequence blocks in the series of sequence blocks ([0108] discloses the contrast agent is injected at a rate of 1ml/s which is a constant linear rate. Fig. 2A also shows that from the time the contrast agent enters the blood vessel until its peak the concentration rises at a linear rate).
Regarding claim 10, Abe in view of Seiberlich teaches the method of claim 9, as set forth above. Abe further teaches the at least one contrast related parameter decreases at a linear rate over a second subset of sequence blocks in the series of sequence blocks (Fig. 2A shows the concentration of the contrast agent decreases at a relatively linear rate after the concentration has reached its peak).
Regarding claim 11, Abe in view of Seiberlich teaches the method of claim 1, as set forth above. Abe further teaches wherein the signal evolution defines the at least one contrast related parameter as a linear function (figs. 2A, 4A, and 5A show that from the time when the contrast agent was starting to enter the imaged region (when the graph starts to rise) until the concertation hits its peak. The concentration rises at a linear rate which correlates to a linear function. [0108] also discloses the contrast agent is injected at a rate of 1ml/s which is a constant linear rate).
Regarding claim 19, Abe teaches a computing system (the electronic circuitry of the MRI system shown in fig. 1) comprising:
one or more processors (CPU 8 as well as the other electronic circuitry of the MRI system shown in fig. 1) programmed or configured to:
measure or simulate a plurality of parameters ([0115] discloses the concentration of the contrast agent is determined and [0116] discloses the T1 value is computed) associated with a volume in an object ([0087] object 1 in fig. 1 which includes an objective blood vessel) over time in a series of sequence blocks (fig. 2(a), 4(a), and 5(a) show the contrast agent concentration is computed over time and [0122] discloses the T1 value is enhanced as the contrast agent concentration changes, therefore the T1 value is determined over time), wherein, in each sequence block in the series of sequence blocks, the plurality of parameters occur simultaneously in the volume in the object ([0016] because the T1 value is based off of the contrast agent concentration the two parameters occur simultaneously), wherein at least one parameter of the plurality of parameters varies from the sequence block to another sequence block in the series of sequence blocks (fig. 2(a), 4(a), and 5(a) show the contrast agent concentration changing from the pre contrast time (prior to the injection of contrast agent) through the injection of the contrast agent until the post contrast time when the contrast agent has worked its way out of the system), and wherein the plurality of parameters include at least one contrast related parameter associated with a concentration of a contrast agent in the volume in the object over time in the series of sequence blocks (fig. 2(a), 4(a), and 5(a) show the contrast agent concentration changing over time),
generate a signal evolution based on the plurality of parameters of the volume in the object over time in the series of sequence blocks (fig. 2(a), 4(a), and 5(a) show the signal evolution of the contrast agent concentration over the time period), wherein the signal evolution defines the at least one contrast related parameter over time in the series of sequence blocks at two or more values (fig. 2(a), 4(a), and 5(a) shows the value of the contrast agent concentration changes to two or more values over the time period), and wherein the at least one contrast related parameter defined by the signal evolution includes the concentration of the contrast agent in the volume in the object over time in the series of sequence blocks (fig. 2(a), 4(a), and 5(a) show the contrast related parameter defined by the signal evolution includes the concentration of the contrast agent in the object over time);
control an injector to deliver the contrast agent to a patient ([0008] discloses an automatic injector injects the contrast agent and [0041] discloses the magnetic resonance imaging system comprises means for injecting the contrast agent. Additionally, [0069] discloses US Pat. No. 5,553,619 which further describes the means for injecting the contrast agent) to provide the concentration of the contrast agent in a blood pool of the patient over time as defined by the at least one contrast related parameter ([0108] disclose the contrast agent is injected at a constant rate in order to achieve a specific concentration of contrast agent within the artery).
Abe does not specifically teach the computer system is configured to store, in association with the volume in the object in a database, a signal evolution based on the plurality of parameters of the volume in the object over time in the series of sequence blocks,
control a nuclear magnetic resonance (NMR) apparatus to apply radio frequency (RF) energy to another volume in the patient in another series of sequence blocks to expose the another volume to magnetic resonance (MR) excitation in the another series of sequence blocks, wherein the MR excitation in each sequence block in the another series of sequence blocks causes one or more resonant species in the another volume to simultaneously produce individual signals in that sequence block; 
control the NMR apparatus to acquire the simultaneously produced individual signals in each sequence block in the another series of sequence blocks, wherein another signal evolution is determined based on the simultaneously produced individual signals acquired from each sequence block; and Amendment And Response To Office Action Dated Oct. 14, 2021 U.S. Application No.: 16/462,410 Docket No. BHC169034.PCT-US Page 3 of 15 
match the another signal evolution to the signal evolution stored in the database to identify the one or more resonant species that produced the another signal evolution in response to the MR excitation being applied to the one or more resonant species.
However,
Seiberlich in a similar field of endeavor teaches the computer system (NMR apparatus 600 in fig. 6) is configured to store in association with the volume in the object in a database, a signal evolution based on the plurality of parameters of the volume in the object over time in the series of sequence blocks ([0036] “the library may store known signals that may be referred to as baseline signatures or known signal evolutions” and [0029], “the different signals can be collected over a period of time to identify a signal evolution for the volume…the ‘known’ evolutions may be…previously acquired evolutions” meaning that the system stores the signal evolutions associated with the volume as they are determined. Additionally Seiberlich teaches that the signal evolutions may be simulated evolutions however in this case we are referring to the storing of the acquired evolutions not the simulated ones).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Abe to have stored the signal evolutions. The motivation to make this modification is in order to create a library of known signal evolutions that can be accessed at a later time, as recognized by Seiberlich ([0036]).
Seiberlich further teaches the computer system is configured to control a nuclear magnetic resonance (NMR) apparatus to apply radio frequency (RF) energy (step 410 in fig. 4 and [0055]) to another volume in the patient in another series of sequence blocks to expose the another volume to magnetic resonance (MR) excitation in the another series of sequence blocks (R1 and R2 are seen as the two volumes), wherein the MR excitation in each sequence block in the another series of sequence blocks causes one or more resonant species in the another volume to simultaneously produce individual signals in that sequence block ([0050] “example apparatus and methods apply RF energy in a series of varied sequence blocks that cause volume 100 to simultaneously produce different NMR signals from both R1 and R2”); 
control the NMR apparatus to acquire the simultaneously produced individual signals in each sequence block in the another series of sequence blocks (step 420 in fig. 4 and [0059]), wherein another signal evolution is determined based on the simultaneously produced individual signals acquired from each sequence block (step 430 in fig. 4 and [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the system disclosed by Abe in view of Seiberlich to have the computer system control the NMR apparatus to apply RF energy to a volume and acquire the signals produced to determine a signal evolution. The motivation to make this modification is in order to identify different resonant species located within the subject, as recognized by Seiberlich ([0055]-[0057]) Amendment And Response To Office Action Dated Oct. 14, 2021U.S. Application No.: 16/462,410 Docket No. BHC169034.PCT-US Page 3 of 15
Seiberlich further teaches the computer system is configured to match the another signal evolution to the signal evolution stored in the database ([0050], “pattern matching to other signal evolutions for which relaxation parameters are known” the patterns are matched to those patterns already known which are the patterns stored in the library as previously discussed) to identify the one or more resonant species that produced the another signal evolution in response to the MR excitation being applied to the one or more resonant species ([0050], “different tissues can be identified using the relaxation parameter characterization” the identified tissue is considered the resonant species. Step 440 in fig. 4 and [0062] also disclose comparing the signal evolution values that are produced from the received NMR signals of step 420, the NMR signals are seen as the MR excitation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Abe in view of Seiberlich to match the another signal evolution to the signal evolution stored in the database to identify the resonant species. The motivation to make this modification is in order to determine the type of tissue being images, as recognized by Seiberlich ([0050]).

Claims 16, 17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Seiberlich as applied to claims 1 and 19 above, and further in view of Gonzalez et al. (US 20080119715, hereinafter Gonzalez).
Regarding claims 16 and 21, Abe in view of Seiberlich teaches the method of claim 1 and the computer system of claim 19, as set forth above. Abe in view of Seiberlich does not specifically teach determining, with the computer system, an input function for the patient based on data associated with the patient, the input function for the patient providing a time enhancement output for a given input; determining, with the computer system, a desired time enhancement output based on the at least one contrast related parameter, wherein the desired time enhancement output is associated with the concentration of the contrast agent in the blood pool of the patient over time; using the input function for the patient to determine, with the computer system, an injection protocol input, wherein the injection protocol input is derived based on a time to achieve the desired time enhancement output; and controlling, with the computer system, the injector to deliver the contrast agent to the patient based on the determined injection protocol input, wherein controlling the injector to deliver the contrast agent to the patient based on the determined injection protocol input provides the concentration of the contrast agent in the blood pool of the patient over time as defined by the at least one contrast related parameter.
However,
Gonzalez in a similar field of endeavor teaches determining, with the computer system ([0041] discloses that the invention can be executed using a computer), an input function for the patient based on data associated with the patient (step 30 in fig. 2 and [0023]), the input function for the patient providing a time enhancement output for a given input ([0022] discloses that the system determines the injection protocol to coordinate image data acquisition with peak contrast enhancement time meaning that if one of the patient based data inputs is altered so will the time enhancement output coordination); 
determining, with the computer system, a desired time enhancement output based on the at least one contrast related parameter (step 44 in fig. 2 and [0028]), wherein the desired time enhancement output is associated with the concentration of the contrast agent in the blood pool of the patient over time (step 44 in fig. 2 is based off of step 38 where the concentration of the contrast agent used is input which relates to the concentration within the blood pool of the patient meaning the desired time enhancement output is based off the concentration of the contrast agent over time); 
using the input function for the patient to determine, with the computer system, an injection protocol input, wherein the injection protocol input is derived based on a time to achieve the desired time enhancement output (step 46 in fig. 2 which determines an injection protocol based on the entered patient data and calculated time to peak contrast enhancement); and 
controlling, with the computer system, the injector to deliver the contrast agent to the patient based on the determined injection protocol input (step 50 in fig. 2 and [0029]), wherein the controlling the injector to deliver the contrast agent to the patient based on the determined injection protocol input provides the concentration of the contrast agent in the blood pool of the patient over time as defined by the at least one contrast related parameter ([0031], “based upon the image data acquired in real-time, the system can determine the present enhancement value of the contrast agent in the ROI” meaning the real time concentration of the contrast agent within the blood pool is monitored over time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method/system disclosed by Abe in view of Seiberlich to have inputted patient data to determine an injection protocol and inject the contrast agent based on the protocol. The motivation to make this modification is in order to determine a patient specific injection protocol, thereby making the outcome of the procedure more accurate, as recognized by Gonzalez (Abstract).
Regarding claim 17, Abe in view of Seiberlich and Gonzalez teaches the method of claim 16, as set forth above. Gonzalez further teaches the injection protocol input is optimized to minimize a time to achieve the desired time enhancement output (the determining of the injection protocol in step 46 is based off the calculated contrast enhancement time in step 44 therefore the injection protocol has to be optimized to minimize the amount of time delayed or the injection protocol would not A-line with the scan protocol). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Abe in view of Seiberlich and Gonzalez to have the injection protocol input be optimized to minimize a time to achieve the desired time enhancement output. The motivation to apply the known technique of minimizing a time to achieve the desired time enhancement output of Gonzalez with the method of Abe in view of Seiberlich and Gonzalez would be to minimize the overall time of the procedure.

Claims 2, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Seiberlich as applied to claims 1 and 3 above, and further in view of Leporq et al. (US 20190204402, hereinafter Leporq).
Regarding claim 2, Abe in view of Seiberlich teaches the method of claim 1, as set forth above.  Abe in view of Seiberlich does not specifically teach wherein the plurality of parameters associated with the volume in the object over time in the series of sequence blocks is simulated using a model associated with the one or more resonant species in the volume in the object, wherein the model simulates behavior of the one or more resonant species in the volume in the object in response to the MR excitation being applied to the one or more resonant species in the series of sequence blocks.
However,
Leporq in a similar field of endeavor teaches the plurality of parameters associated with the volume in the object over time in the series of sequence blocks is simulated using a model ([0081], “calculate at least one perfusion parameter and the at least one transport parameter by using a fitting procedure applied on a model”) associated with the one or more resonant species in the volume in the object ([0085], “the model is thus a pharmacokinetic model modeling the kinetic elimination of the tracer” and fig. 3 shows that the model is based off of the abdominal aorta, main portal vein and the liver), wherein the model simulates behavior of the one or more resonant species in the volume in the object in response to the MR excitation being applied to the one or more resonant species in the series of sequence blocks ([0039] based on the model being used for post-processing images it is understood that the model simulates the behavior of the resonant species in response to magnetic resonance excitation). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Abe in view of Seiberlich to have a model associated with the one or more resonant species. The motivation to do this would be to allow for the calculation of parameters associated with the volume in the object, as recognized by Leporq ([0081]).
Regarding claim 4, Abe in view of Seiberlich teaches the method of claim 3, as set forth above. Abe in view of Seiberlich does not specifically teach the at least one contrast related parameter further includes a fraction of the volume including the blood over time in the series of sequence blocks.
However,
Leporq in a similar field of endeavor teaches wherein the at least one contrast related parameter further includes a fraction of the volume including the blood over time in the series of sequence blocks ([0076], “concentration of contrast agent concentration in blood” therefore the system calculates the concentration of contrast agent in the volume based on where blood is present meaning the fraction of volume including the blood is used to determine the concentration of the contrast agent. If part of the volume does not include blood it would not be utilized to determine the concentration of the contrast agent).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Abe in view of Seiberlich to have the at least one contrast related parameter further include a fraction of the volume including the blood over time in the series of sequence blocks. The motivation to apply the known technique of having the at least one contrast related parameter further include a fraction of the volume including the blood over time in the series of sequence blocks of Leporq to the method of Abe in view of Seiberlich would be to allow for the predictable results of determining the contrast agent concentration within the volume of the object only using a region of the volume, thereby minimizing the amount of the volume that needs to be imaged.
Regarding claim 5, Abe in view of Seiberlich, and Leporq teaches the method of claim 4, as set forth above. Leporq further teaches wherein the at least one contrast related parameter further includes a fraction of the volume in the object including an extracellular volume over time in the series of sequence blocks ([0077] the determination takes into account the plasmatic exchange rate between the input function and extracellular compartment in the liver).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method disclosed by Abe in view of Seiberlich, and Leporq to have the at least one contrast related parameter further include a fraction of the volume in the object including an extracellular volume over time in the series of sequence blocks. The motivation to apply the known technique of further including a fraction of the volume in the object including an extracellular volume of Leporq to the method of Abe in view of Seiberlich and Leporq would be to allow for the predictable results of determining the contrast agent concentration within the volume of the object only using a region of the volume, thereby minimizing the amount of the volume that needs to be imaged.

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Seiberlich as applied to claim 1, above, and further in view of Kalafut (US 20100030073, as cited in the Applicant’s 04/29/2021 IDS).
Regarding claim 6, Abe in view of Seiberlich teaches the method of claim 1, as set forth above. Abe in view of Seiberlich does not specifically teach the at least one contrast related parameter is constant over time in the series of sequence blocks.
However, 
Kalafut in a similar field of endeavor teaches at least one contrast related parameter is constant over time in the series of sequence blocks (fig. 1A shows a typical time-enhancement curve of a contrast agent and at the bottom of the graph it states that the contrast injection is 2ml/s which is considered a constant value over the time of injection).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Abe in view of Seiberlich to have at least one contrast related parameter is constant over time in the series of sequence blocks. The motivation to apply the known technique of at least one contrast related parameter is constant over time in the series of sequence blocks of Kalafut to the method of Abe in view of Seiberlich would be to allow for the concentration of the contrast agent to be compared to a control, thereby allowing for the concentration to be compared to a standard value to determine potential anomalies.
Regarding claim 8, Abe in view of Seiberlich teaches the method of claim 7, as set forth above. Kalafut further teaches the at least one contrast related parameter is constant during the sequence block (fig. 1A shows a typical time-enhancement curve of a contrast agent and at the bottom of the graph it states that the contrast injection is 2ml/s which is considered a constant value over the time of injection).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Abe in view of Seiberlich to have at least one contrast related parameter is constant over time in the series of sequence block. The motivation to apply the known technique of at least one contrast related parameter is constant over time in the series of sequence block of Kalafut to the method of Abe in view of Seiberlich would be to allow for the concentration of the contrast agent to be compared to a control, thereby allowing for the concentration to be compared to a standard value to determine potential anomalies.

Claims 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Seiberlich as applied to claims 1 and 19, above, and further view of Wilson et al. (“Evaluation of a Tailored Injection Profile (TIP) Algorithm for Uniform Contrast-Enhanced Signal Intensity Profiled in MR Angiography”, as cited in the Applicant’s 09/20/2019 IDS, hereinafter Wilson).
Regarding claims 12 and 20, Abe in view of Seiberlich teaches the method of claim 1 and computer system of claim 19, as set forth above. 
 Abe in view of Seiberlich does not specifically teach determining, with the computer system, an input function for the volume in the object based on data associated with the object, the input function for the volume providing a time enhancement output for a given input, wherein the time enhancement output is associated with a time to achieve a desired concentration of the contrast agent over time in the volume in the object; 55WO 2018/098144PCT/US2017/062768determining, with the computer system, a desired time enhancement output associated with the at least one contrast related parameter; and using the input function for the volume to determine, with the computer system, the signal evolution defining the at least one contrast related parameter over time in the series of sequence blocks.
However, 
Wilson in a similar field of endeavor teaches determining, with the computer system (Page 1667, col. 1, para. 1 discloses that the system uses MATLAB which must be run on a computer system meaning the system is a computer system comprising one or more processors), an input function for the volume in the object based on data associated with the object (fig. 1 shows that the system has a test-bolus signal intensity response inputted which fig. 2 discloses is calculated from an ROI in an aorta making the input associated with a volume), the input function for the volume providing a time enhancement output for a given input (fig. 2, (1) shows that the test-bolus signal intensity response is in relation to time therefore providing a time enhancement output), wherein the time enhancement output is associated with a time to achieve a desired concentration of the contrast agent over time in the volume in the object (fig. 2 and its subsequent description discloses the injection is profile is tailored to maintain a plateau meaning the concentration of the contrast agent is maintained at the desired concentration over time);  55WO 2018/098144PCT/US2017/062768 
determining, with the computer system, a desired time enhancement output associated with the at least one contrast related parameter (fig. 1 shows the system computing a predicted (desired) SI response which is dependent on the contrast agent type which fig. 2 (2) shows is in relation to time); and 
using the input function for the volume to determine, with the computer system, the signal evolution defining the at least one contrast related parameter over time in the series of sequence blocks (fig. 1 discloses that the system computes the predicted signal intensity for the contrast agent which is considered to be the signal evolution which fig. 2 shows is in relation to time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method/system disclosed by Abe in view of Seiberlich to have received an input function for the volume to determine a desired time enhancement output and signal evolution associated with the at least one contrast related parameter using the computer system. The motivation to apply the known technique of inputting a function for the volume to determine a desired time enhancement output and signal evolution of Wilson to the method/system of Abe in view of Seiberlich would be to allow for the predictable results of determining a predicted signal evolution of the contrast agent in the volume during a procedure in order to compare the results. Therefore making the method/system more accurate.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744. The examiner can normally be reached Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791